 Case 4:19-cr-40015-KES Document 75 Filed 09/08/20 Page 1 of 1 PageID #: 599




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




  UNITED STATES OF AMERICA,               CR 19-40015


                    Plaintiff,
                                         ORDER
        vs.



 PAUL ERICKSON,

                    Defendant.




      Upon the motion of the United States, and good cause shown, it is hereby

      ORDERED that the Government's Motion for Determination of Restitution


and proposed Order be sealed until further order of the Court.

      Dated this     day of September, 2020.

                                          BY THE COURT:




                                          KAREN E. SCHREIER
                                          United States District Judge
